Case 1:20-cv-00200-JSR Document 36-4 Filed 04/17/20 Page 1 of 35




  EXHIBIT D
        Case 1:20-cv-00200-JSR Document 36-4 Filed 04/17/20 Page 2 of 35




                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK



 CARNEGIE INSTITUTION OF WASHINGTON,

 M7D CORPORATION,                                       Civil Action No. 1:20-cv-00189-JSR

        Plaintiffs,

 v.

 PURE GROWN DIAMONDS, INC.,

 IIA TECHNOLOGIES PTE. LTD D/B/A
 IIA TECHNOLOGIES,

        Defendants.


        PLAINTIFFS’ LOCAL PATENT RULE 6 DISCLOSURE TO DEFENDANTS
         PURE GROWN DIAMONDS, INC. AND IIA TECHNOLOGIES PTE. LTD.

       Pursuant to Local Patent Rule 6 of the Southern District of New York, Plaintiffs Carnegie

Institution of Washington and M7D Corporation (collectively, “Plaintiffs”) hereby identify for

Defendants Pure Grown Diamonds, Inc. and IIA Technologies Pte. Ltd. (“Defendants”) each claim

of U.S. Patent Nos. 6,858,078 and RE41,189 (collectively, the “Asserted Patents”) that Plaintiffs

contend is infringed by Defendants, and each of Defendants’ infringing products or processes of

which Plaintiffs are aware. As set forth in the attached exhibits and below, each of Defendants

individually and/or collectively infringe the identified claims through the manufacture, sale, offer

for sale, importation, and/or distribution of gem-quality lab-grown diamonds in the U.S.

       This Disclosure is without any concession, agreement, admission, or waiver of any ultimate

determination of relevance, admissibility, or discoverability of particular information for any

purpose, and without waiver of any attorney-client, work product, or other privilege or immunity.
        Case 1:20-cv-00200-JSR Document 36-4 Filed 04/17/20 Page 3 of 35



To the extent the Court construes any claim or claim language of the Asserted Patents, additional

arguments and/or information may be relevant in light of any such construction. Plaintiffs therefore

reserve the right to supplement and/or amend this Disclosure at any time in view of the Court’s

construction, in view of any new information learned during discovery, and/or for any other reason

permissible under the applicable Federal and Local Rules.

       Plaintiffs make this Disclosure based on presently-available information, without the

benefit of discovery, and without the benefit of direct access and inspection of Defendants’

manufacturing processes and those of its suppliers and/or vendors. This Disclosure is based at least

in part on publicly available information. Discovery in this case has just begun, and Plaintiffs’

investigation of Defendants’ infringement is ongoing. Accordingly, Plaintiffs may identify

additional asserted claims and/or accused products as discovery progresses. Plaintiffs expressly

reserve the right to amend this Disclosure to include additional asserted claims and/or products.

This Disclosure is made based on information ascertained to date. Plaintiffs expressly reserve the

right to modify or amend this Disclosure based on any position taken by Defendants in this action

or any position implied by Defendants in their forthcoming invalidity contentions. Plaintiffs further

reserve the right to modify or amend this Disclosure to reflect additional information that becomes

available to Plaintiffs as discovery proceeds.

       As for products imported, sold, offered for sale, or used in the United States, by or on

behalf of Defendants, which are made from a process covered by the Asserted Patents, Plaintiffs

contend that a substantial likelihood exists that such products were made by the patented process.

Plaintiffs have made and are continuing to make a reasonable effort to determine the precise

process used to produce the infringing product. Plaintiffs accordingly reserve all rights under 35

U.S.C. §§ 271 and 295 in making this disclosure.




                                                 -2-
        Case 1:20-cv-00200-JSR Document 36-4 Filed 04/17/20 Page 4 of 35



       Based on present information, Plaintiffs contend under 35 U.S.C. §§ 271(a) and 271(g) that

Defendants directly infringe each of claims 1, 6, 7, 11, 12, 15, 16, and 20 of U.S. Patent

No. 6,858,078, and claims 1 and 2 of U.S. Patent No. RE41,189, either literally or under the

doctrine of equivalents, by making, using, selling, offering for sale, and/or importing the below

products, by performing the below processes, and/or by having the below processes performed.

       Plaintiffs further contend under 35 U.S.C. §§ 271(b) and 271(c) that Defendants indirectly

infringe each above claim of the Asserted Patents by inducing and/or contributing to direct

infringement by inter alia Defendants’ known and unknown suppliers (including but not limited

to each of Defendants Pure Grown Diamonds, LLC and IIa Technologies PTE Ltd.), and/or

Defendants’ vendors, downstream distributors, retailers, and/or end users.

       Plaintiffs further contend that Defendants have willfully infringed, and continue to

willfully infringe, each above claim of the Asserted Patents, with knowledge of the Asserted

Patents and knowledge that their CVD diamonds and/or annealed diamonds infringe at least one

claim thereof (or with willful blindness thereto).

       Products: All diamonds manufactured through a chemical vapor deposition process

(“CVD Diamonds”), including annealed diamonds (“Annealed Diamonds”), and all products

incorporating CVD Diamonds or Annealed Diamonds, including but not limited to CVD

Diamonds or Annealed Diamonds of any source or products incorporating the same, including

CVD Diamonds or Annealed Diamonds provided by both or either of IIa Technologies PTE Ltd.

or Pure Grown Diamonds, LLC and products incorporating the same. 1 To the extent any




1
 See, e.g., Complaint ¶¶81–91; Press release, “World’s Largest Pure Grown Diamond
Unveiled,” PR Newswire (Dec. 8, 2014), https://tiny.cc/0qs7gz;
https://puregrowndiamonds.com/#; https://puregrowndiamonds.com/;
https://puregrowndiamonds.com/about/; http://2atechnologies.com/technology-overview/;



                                                 -3-
        Case 1:20-cv-00200-JSR Document 36-4 Filed 04/17/20 Page 5 of 35



unlisted products infringe in substantially the same way as any listed products, the unlisted

products should also be considered accused in this case.

       Processes: Manufacture of CVD Diamonds (including, but not limited to the creation,

growth, clarification, processing, and post-processing treatment of CVD Diamonds, further

including but not limited to CVD deposition, annealing, processing of CVD Diamonds that alters

their optical property/properties, testing of CVD Diamonds, and testing of Annealed Diamonds);

Advertising, marketing, and promotion of CVD Diamonds or Annealed Diamonds or any products

incorporating CVD Diamonds or Annealed Diamonds; Distribution of CVD Diamonds or

Annealed Diamonds or any products incorporating CVD Diamonds or Annealed Diamonds;

Importation into the United States of CVD Diamonds or Annealed Diamonds or any products

incorporating CVD Diamonds or Annealed Diamonds; Offering to sell CVD Diamonds or

Annealed Diamonds or any products incorporating CVD Diamonds or Annealed Diamonds within

the United States; Selling CVD Diamonds or Annealed Diamonds or any products incorporating

CVD Diamonds or Annealed Diamonds within the United States; and Using CVD Diamonds or

Annealed Diamonds or any products incorporating CVD Diamonds or Annealed Diamonds within

the United States. To the extent any unlisted processes infringe in substantially the same way as

any listed processes, the unlisted processes should also be considered accused in this case.




http://2atechnologies.com/technology-value-chain/; http://2atechnologies.com/history/;
http://2atechnologies.com/industrial-diamond-applications/.



                                                -4-
Case 1:20-cv-00200-JSR Document 36-4 Filed 04/17/20 Page 6 of 35
Case 1:20-cv-00200-JSR Document 36-4 Filed 04/17/20 Page 7 of 35




                  EXHIBIT A
                                  Case 1:20-cv-00200-JSR Document 36-4 Filed 04/17/20 Page 8 of 35
Case 1:20-cv-00189-JSR
Carnegie Institution of Washington et al. v. Pure Grown Diamonds, Inc. et al.


                                          INFRINGEMENT CONTENTION CLAIM CHART
                  U.S. Pat. No. 6,858,078 to Hemley et al. (“’078”) - Apparatus And Method For Diamond Production


            ’078 Claims                                               Pure Grown Diamonds / IIa Technologies Process
 1[pre] A method for diamond         Each of Pure Grown Diamonds and IIa Technologies (“Defendants”) individually or collectively produces lab grown
 production, comprising:             diamonds. See generally:




                                     Source: https://puregrowndiamonds.com/become-a-retailer/ (last visited March 9, 2020).




                                                                                                                                           PAGE 1
                                  Case 1:20-cv-00200-JSR Document 36-4 Filed 04/17/20 Page 9 of 35
Case 1:20-cv-00189-JSR
Carnegie Institution of Washington et al. v. Pure Grown Diamonds, Inc. et al.

            ’078 Claims                                              Pure Grown Diamonds / IIa Technologies Process




                                     Source: https://www.jewellermagazine.com/Article/8228/Truth-behind-lab-created-diamonds-starts-to-be-exposed (last
                                     visited March 9, 2020).




                                     Source: https://www.prnewswire.com/news-releases/worlds-largest-pure-grown-diamond-unveiled-300005988.html (last
                                     visited March 9, 2020).




                                                                                                                                          PAGE 2
                                    Case 1:20-cv-00200-JSR Document 36-4 Filed 04/17/20 Page 10 of 35
Case 1:20-cv-00189-JSR
Carnegie Institution of Washington et al. v. Pure Grown Diamonds, Inc. et al.

             ’078 Claims                                                    Pure Grown Diamonds / IIa Technologies Process




                                         Source: U.S. Pat. No. 8,992,877 to Misra, at cover page.

                                         See also, Decision In the High Court of the Republic of Singapore, [2020] SGHC 26, Suit No 26 of 2016, between
                                         Element Six Technologies, Ltd. and IIa Technologies.

                                         Carnegie Institution of Washington and M7D Corporation (“Plaintiffs”) also incorporate by reference the evidence and
                                         allegations set forth in the Complaint in this action.

                                         To the extent the preamble is a limitation, each of the Defendants literally practices this claim language.

 1[a] controlling temperature of a       Upon information and belief, each of Pure Grown Diamonds and IIa Technologies collectively or individually controls the
 growth surface of the diamond such      temperature gradient of a growth surface of all, or at least some, of its lab grown diamonds during the growth process
 that all temperature gradients across   such that the temperature gradients across the growth surface of at least one stone in a given growth batch is less than
 the growth surface are less than 20°    20 degrees C either literally or under the doctrine of equivalents.
 C.; and
                                         Defendants’ stones are of a quality and structure which evidence relatively uniform temperature control on their
                                         respective growth surfaces during manufacture, such that the temperature gradient on the growth surface of each
                                         respective diamond is maintained at less than 20 degrees C. Plaintiffs understand that a plasma cloud is used in the
                                         deposition chamber in Defendants’ growth process over multiple diamond seeds/growth surfaces of diamond products.
                                         It is understood that this plasma cloud has certain regions adjacent to the growth surfaces of at least some of the
                                         diamonds being grown which have a constant or stable temperature across an area such that a relatively uniform
                                         temperature gradient profile will be imparted onto a growth surface of at least some of the diamonds being grown in
                                         Defendants’ commercial process. Defendants’ use of a plasma cloud having such a uniform temperature region in its
                                         commercial growth process provides a uniform temperature gradient as set forth in the claim language.


                                                                                                                                                       PAGE 3
                                       Case 1:20-cv-00200-JSR Document 36-4 Filed 04/17/20 Page 11 of 35
Case 1:20-cv-00189-JSR
Carnegie Institution of Washington et al. v. Pure Grown Diamonds, Inc. et al.

             ’078 Claims                                                    Pure Grown Diamonds / IIa Technologies Process
                                         Plaintiffs also incorporate by reference the evidence and allegations set forth in the Complaint in this action.

                                         Upon information and belief, based on the foregoing Defendants literally practice this claim element. To the extent
                                         Defendants argue they do not literally practice this claim element because of some yet unidentified difference between
                                         the process used and the claim language, the process used by Defendants would infringe under the doctrine of
                                         equivalents. To the extent the process used by Defendants does not literally practice this claim language, one of
                                         ordinary skill in the art would recognize that the temperature gradient used on the growth surfaces of the respective
                                         diamonds being grown functions in the same way as the claim limitation to provide the same result such that any
                                         difference between Defendants’ method and the claim language is insubstantial.

 1[b] growing single-crystal diamond     Each of Pure Grown Diamonds and IIa Technologies individually or collectively uses a microwave plasma chemical
 by microwave plasma chemical            vapor deposition process on the growth surface of the diamonds being grown, and as such each Defendant literally
 vapor deposition on the growth          infringes this claim language. The diamonds grown by the Defendants are single crystal diamonds. See generally:
 surface




                                         Source: http://2atechnologies.com/technology-value-chain/, captured April 18, 2019, available at
                                         https://web.archive.org/web/20190418033303/http://2atechnologies.com/technology-value-chain/ (last visited March 9,
                                         2020).




                                                                                                                                                       PAGE 4
                                 Case 1:20-cv-00200-JSR Document 36-4 Filed 04/17/20 Page 12 of 35
Case 1:20-cv-00189-JSR
Carnegie Institution of Washington et al. v. Pure Grown Diamonds, Inc. et al.

            ’078 Claims                                               Pure Grown Diamonds / IIa Technologies Process




                                     Source: http://2atechnologies.com/technology-value-chain/, captured April 18, 2019, available at
                                     https://web.archive.org/web/20190418033303/http://2atechnologies.com/technology-value-chain/ (last visited March 9,
                                     2020).




                                     Source: https://www.prnewswire.com/news-releases/worlds-largest-pure-grown-diamond-unveiled-300005988.html (last
                                     visited March 9, 2020).




                                                                                                                                           PAGE 5
                                     Case 1:20-cv-00200-JSR Document 36-4 Filed 04/17/20 Page 13 of 35
Case 1:20-cv-00189-JSR
Carnegie Institution of Washington et al. v. Pure Grown Diamonds, Inc. et al.

             ’078 Claims                                                  Pure Grown Diamonds / IIa Technologies Process
                                       Source: https://www.prnewswire.com/news-releases/worlds-largest-pure-grown-diamond-unveiled-300005988.html (last
                                       visited March 9, 2020).

                                       “A method of forming mono-crystalline diamond by chemical vapor deposition…”

                                       Source: U.S. Pat. No. 8,992,877 to Misra, at Abstract.

                                       “It is an object of the present invention to provide a CVD process for growing mono-crystalline diamonds substantially
                                       free of defects.”

                                       Source: U.S. Pat. No. 8,992,877 to Misra, at 2:24-26.
                                       “1. A method of forming mono-crystalline gem grade diamond by chemical vapour deposition, the method comprising the
                                       steps of:
                                       (a) providing at least one diamond seed;
                                       (b) exposing the seed to conditions for growing diamond by chemical vapour deposition, including supplying reaction
                                       gases that include a carbon-containing gas for growing diamond and include a nitrogen-containing gas; and
                                       (c) controlling the quantity of nitrogen-containing gas relative to other gases in the reaction gases such that diamond is
                                       caused to grow by step-growth without defects and graphitic inclusions,
                                       wherein the quantity of nitrogen-containing gas in the reaction gases is in the range of from 0.0002 to 0.002 vol % and
                                       further including diborane in the range of from 0.00002 to 0.002 vol % in the reaction gases.”

                                       Source: U.S. Pat. No. 8,992,877 to Misra, at 8:35-51.

                                       See also, Decision In the High Court of the Republic of Singapore, [2020] SGHC 26, Suit No 26 of 2016, between
                                       Element Six Technologies, Ltd. and IIa Technologies.

                                       Plaintiffs also incorporate by reference the evidence and allegations set forth in the Complaint in this action.

                                       In view of the foregoing, Defendants literally practice this claim element.

 1[c] at a growth temperature in a     Upon information and belief, each of Pure Grown Diamonds and IIa Technologies individually or collectively grows their
 deposition chamber having an          lab grown diamonds at a growth temperature in a deposition chamber which has an atmosphere with a pressure of at
 atmosphere with a pressure of at      least 130 torr either literally or under the doctrine of equivalents. See generally:
 least 130 torr.




                                                                                                                                                     PAGE 6
                                     Case 1:20-cv-00200-JSR Document 36-4 Filed 04/17/20 Page 14 of 35
Case 1:20-cv-00189-JSR
Carnegie Institution of Washington et al. v. Pure Grown Diamonds, Inc. et al.

             ’078 Claims                                                  Pure Grown Diamonds / IIa Technologies Process




                                       Source: https://www.prnewswire.com/news-releases/worlds-largest-pure-grown-diamond-unveiled-300005988.html (last
                                       visited March 9, 2020).

                                       Defendants’ stones are of a quality and structure which evidence growth in a deposition chamber at a growth
                                       temperature. Additionally, Defendants’ stones are of a quality and structure which evidence growth in a deposition
                                       chamber at a pressure of at least 130 torr. Therefore, on information and belief Defendants’ process literally practices
                                       this claim language.

                                       Plaintiffs also incorporate by reference the evidence and allegations set forth in the Complaint in this action.

                                       Upon information and belief, Defendants literally practice this claim element. To the extent Defendants argue they do
                                       not literally practice this claim element because of some yet unidentified difference between the process used and the
                                       claim language, the process used by Defendants would infringe under the doctrine of equivalents. To the extent the
                                       process used by Defendants does not literally practice this claim language, one of ordinary skill in the art would
                                       recognize that the pressure used in the growth chambers during the growth process functions in the same way as the
                                       claim limitation to provide the same result such that any difference between Defendants’ method and the claim language
                                       is insubstantial.

 6. The method of claim 1, wherein     Upon information and belief, each of Pure Grown Diamonds and IIa Technologies individually or collectively grows their
 the pressure is 130-400 torr.         lab grown diamonds in a deposition chamber which has an atmosphere with a pressure in the range of 130 to 400 torr
                                       either literally or under the doctrine of equivalents. See generally:




                                       Source: https://www.prnewswire.com/news-releases/worlds-largest-pure-grown-diamond-unveiled-300005988.html (last
                                       visited March 9, 2020).

                                       Defendants’ stones are of a quality and structure that evidence growth in a deposition chamber at a pressure in the

                                                                                                                                                     PAGE 7
                                     Case 1:20-cv-00200-JSR Document 36-4 Filed 04/17/20 Page 15 of 35
Case 1:20-cv-00189-JSR
Carnegie Institution of Washington et al. v. Pure Grown Diamonds, Inc. et al.

             ’078 Claims                                                   Pure Grown Diamonds / IIa Technologies Process
                                        range of 130 torr to 400 torr. Therefore, on information and belief Defendants’ process literally practices this claim
                                        language.

                                        Plaintiffs also incorporate by reference the evidence and allegations set forth in the Complaint in this action.

                                        Upon information and belief, Defendants literally practice this claim element. To the extent Defendants argue they do
                                        not literally practice this claim element because of some yet unidentified difference between the process used and the
                                        claim language, the process used by Defendants would infringe under the doctrine of equivalents. To the extent the
                                        process used by Defendants does not literally practice this claim language, one of ordinary skill in the art would
                                        recognize that the pressure used in the growth chambers during the growth process functions in the same way as the
                                        claim limitation to provide the same result such that any difference between Defendants’ method and the claim language
                                        is insubstantial.

 7. The method of claim 1, wherein      Upon information and belief, each of Pure Grown Diamonds and IIa Technologies individually or collectively grows their
 the growth temperature is 1000-        lab grown diamonds at a growth temperature in a range of 1000 to 1400 degrees C either literally or under the doctrine
 1400° C.                               of equivalents. See generally:

                                        “Preferably, chemical vapour deposition conditions comprise maintaining the seed at a temperature in the range of 750
                                        to 1200° C.”

                                        Source: U.S. Pat. No. 8,992,877 to Misra, at 3:42-44.

                                        Defendants’ stones are of a quality and structure which evidence growth in a deposition chamber at a growth
                                        temperature in a range of 1000 to 1400 degrees C. Therefore, on information and belief Defendants’ process literally
                                        practices this claim language.

                                        Plaintiffs also incorporate by reference the evidence and allegations set forth in the Complaint in this action.

                                        Upon information and belief, Defendants literally practice this claim element. To the extent Defendants argue they do
                                        not literally practice this claim element because of some yet unidentified difference between the process used and the
                                        claim language, the process used by Defendants would infringe under the doctrine of equivalents. To the extent the
                                        process used by Defendants does not literally practice this claim language, one of ordinary skill in the art would
                                        recognize that the temperature used in the growth chambers during the growth process functions in the same way as the
                                        claim limitation to provide the same result such that any difference between Defendants method and the claim language
                                        is insubstantial.

 11. The method of claim 1, wherein a   Upon information and belief, each of Pure Grown Diamonds and IIa Technologies individually or collectively grows their
 growth rate of the single-crystal      lab grown diamonds at a growth rate in the range of 1 to 150 micrometers per hour either literally or under the doctrine of
 diamond is 1 to 150 micrometer per
                                                                                                                                                      PAGE 8
                                 Case 1:20-cv-00200-JSR Document 36-4 Filed 04/17/20 Page 16 of 35
Case 1:20-cv-00189-JSR
Carnegie Institution of Washington et al. v. Pure Grown Diamonds, Inc. et al.

            ’078 Claims                                               Pure Grown Diamonds / IIa Technologies Process
 hour.                               equivalents. See generally:

                                     “Diamond is grown on a substrate comprising a diamond seed that may vary in size between 3x3 mm and 5x5 mm.”

                                     Source: U.S. Pat. No. 8,992,877 to Misra, at 5:16-17.




                                     Source: https://www.prnewswire.com/news-releases/worlds-largest-pure-grown-diamond-unveiled-300005988.html (last
                                     visited March 9, 2020).




                                     Source: https://www.prnewswire.com/news-releases/worlds-largest-pure-grown-diamond-unveiled-300005988.html (last
                                     visited March 9, 2020).

                                     “19. A method of growing gem grade diamond where the diamond grows with the optimal range of nitrogen flow with a
                                     growth rate of 18-20 microns per hour.”

                                     Source: U.S. Patent Application Publication No. 2013/0239615 to Misra, at claim 19.

                                     Because Defendants are manufacturing gem quality diamonds, which are cut to gem stones of generally known size and
                                     size ratios (for example, see generally dimensions for the American ideal cut diamond
                                     http://www.thediamondchoice.com/tech.htm) and the information set forth above, upon information and belief,
                                     Defendants’ process has a growth rate in the range of 1 to 150 microns per hour. For example, based on the
                                     information provide above, Defendants’ diamonds of an approximate ½ carat size are manufactured with a growth rate
                                     between 2 and 5 microns per hour.

                                     Upon information and belief, Defendants literally practice this claim element. To the extent Defendants argue they do

                                                                                                                                              PAGE 9
                                    Case 1:20-cv-00200-JSR Document 36-4 Filed 04/17/20 Page 17 of 35
Case 1:20-cv-00189-JSR
Carnegie Institution of Washington et al. v. Pure Grown Diamonds, Inc. et al.

             ’078 Claims                                                   Pure Grown Diamonds / IIa Technologies Process
                                         not literally practice this claim element because of some yet unidentified difference between the process used and the
                                         claim language, the process used by Defendants would infringe under the doctrine of equivalents. To the extent the
                                         process used by Defendants does not literally practice this claim language, one of ordinary skill in the art would
                                         recognize that the growth rates used in the growth chambers during the growth process functions in the same way as
                                         the claim limitation to provide the same result such that any difference between Defendants method and the claim
                                         language is insubstantial.

 12[pre] A method for diamond            See claim 1[pre].
 production, comprising:

 12[a] controlling temperature of a      See claim 1[a].
 growth surface of the diamond such
 that all temperature gradients across
 the growth surface are less than 20°
 C.; and

 12[b] growing single-crystal diamond    See claim 1[b].
 by microwave plasma chemical
 vapor deposition on the growth
 surface

 12[c] at a temperature of 900-1400°     See claim 7.
 C.

 15. The method of claim 12, wherein     Upon information and belief, each of Pure Grown Diamonds and IIa Technologies individually or collectively grows their
 the atmosphere further includes 1-      lab grown diamonds in an atmosphere that inlcudes 1 to 3% oxygen per unit of hydrogen either literally or under the
 3% oxygen per unit of hydrogen.         doctrine of equivalents. See generally:




                                         Source: https://www.prnewswire.com/news-releases/worlds-largest-pure-grown-diamond-unveiled-300005988.html (last
                                         visited March 9, 2020).

                                         “[0039] Preferably, the reaction gases are in the following relative quantities: The methane 20-80 sccm (standard cubic
                                                                                                                                                  PAGE 10
                                   Case 1:20-cv-00200-JSR Document 36-4 Filed 04/17/20 Page 18 of 35
Case 1:20-cv-00189-JSR
Carnegie Institution of Washington et al. v. Pure Grown Diamonds, Inc. et al.

             ’078 Claims                                                  Pure Grown Diamonds / IIa Technologies Process
                                       centimetres per minute), hydrogen 300-800 sccm, nitrogen 0.0005-1 sccm, diborane 0.0001-0.5 sccm, oxygen 1-10
                                       sccm. The invention also provides a mono-crystalline diamond of gem quality formed in accordance with the method of
                                       the invention.”

                                       Source: U.S. Patent Application Publication No. 2013/0239615 to Misra, at [0039].

                                       Plaintiffs also incorporate by reference the evidence and allegations set forth in the Complaint in this action.

                                       Upon information and belief, Defendants literally practice this claim element. To the extent Defendants argue they do
                                       not literally practice this claim element because of some yet unidentified difference between the process used and the
                                       claim language, the process used by Defendants would infringe under the doctrine of equivalents. To the extent the
                                       process used by Defendants does not literally practice this claim language, one of ordinary skill in the art would
                                       recognize that the oxygen content in the growth chambers during the growth process functions in the same way as the
                                       claim limitation to provide the same result such that any difference between Defendants method and the claim language
                                       is insubstantial.

 16. The method of claim 12, wherein   See claim 6.
 a pressure of an atmosphere in
 which diamond growth occurs is 130-
 400 torr.

 20. The method of claim 12, wherein   See claim 11.
 a growth rate of the single-crystal
 diamond is 1 to 150 micrometer per
 hour.




                                                                                                                                                    PAGE 11
Case 1:20-cv-00200-JSR Document 36-4 Filed 04/17/20 Page 19 of 35




                   EXHIBIT B
                                    Case 1:20-cv-00200-JSR Document 36-4 Filed 04/17/20 Page 20 of 35
Case 1:20-cv-00189-JSR
Carnegie Institution of Washington et al. v. Pure Grown Diamonds, Inc. et al.


                                           INFRINGEMENT CONTENTION CLAIM CHART
                         U.S. Pat. No. RE41,189 to Li et al. (“’189”) - Method Of Making Enhanced CVD Diamond


               ’189 Claims                                                Pure Grown Diamonds / IIa Technologies Process
 1[pre] A method to improve the optical   Each of Pure Grown Diamonds and IIa Technologies individually or collectively uses a method to improve the optical
 clarity of CVD diamond                   clarity of diamonds manufactured by a CVD process. See generally:

                                          For example, see the Decision In the High Court of the Republic of Singapore, [2020] SGHC 26, Suit No 26 of 2016,
                                          between Element Six Technologies, Ltd. and IIa Technologies. In this Decision the Court found that Defendant IIa
                                          Technologies uses a process of “annealing” CVD made diamonds. (See paragraph 475.)

                                          Additionally, Defendants’ products are of a quality and structure which evidence that their optical quality has been
                                          improved.

 1[a] where the CVD diamond is single     Each of Pure Grown Diamonds and IIa Technologies produces CVD diamonds with single crystal structure. See
 crystal CVD diamond,                     generally:




                                          Source: http://2atechnologies.com/technology-value-chain/, captured April 18, 2019, available at
                                          https://web.archive.org/web/20190418033303/http://2atechnologies.com/technology-value-chain/ (last visited March
                                          9, 2020).




                                                                                                                                                   PAGE 1
                                 Case 1:20-cv-00200-JSR Document 36-4 Filed 04/17/20 Page 21 of 35
Case 1:20-cv-00189-JSR
Carnegie Institution of Washington et al. v. Pure Grown Diamonds, Inc. et al.

              ’189 Claims                                             Pure Grown Diamonds / IIa Technologies Process




                                        Source: http://2atechnologies.com/technology-value-chain/, captured April 18, 2019, available at
                                        https://web.archive.org/web/20190418033303/http://2atechnologies.com/technology-value-chain/ (last visited March
                                        9, 2020).




                                        Source: https://www.prnewswire.com/news-releases/worlds-largest-pure-grown-diamond-unveiled-300005988.html
                                        (last visited March 9, 2020).




                                        Source: https://www.prnewswire.com/news-releases/worlds-largest-pure-grown-diamond-unveiled-300005988.html


                                                                                                                                           PAGE 2
                                    Case 1:20-cv-00200-JSR Document 36-4 Filed 04/17/20 Page 22 of 35
Case 1:20-cv-00189-JSR
Carnegie Institution of Washington et al. v. Pure Grown Diamonds, Inc. et al.

               ’189 Claims                                                   Pure Grown Diamonds / IIa Technologies Process
                                            (last visited March 9, 2020).

                                            “A method of forming mono-crystalline diamond by chemical vapor deposition…”

                                            Source: U.S. Pat. No. 8,992,877 to Misra, at Abstract.

                                            “It is an object of the present invention to provide a CVD process for growing mono-crystalline diamonds
                                            substantially free of defects.”

                                            Source: U.S. Pat. No. 8,992,877 to Misra, at 2:24-26.
                                            “1. A method of forming mono-crystalline gem grade diamond by chemical vapour deposition, the method
                                            comprising the steps of:
                                            (a) providing at least one diamond seed;
                                            (b) exposing the seed to conditions for growing diamond by chemical vapour deposition, including supplying reaction
                                            gases that include a carbon-containing gas for growing diamond and include a nitrogen-containing gas; and
                                            (c) controlling the quantity of nitrogen-containing gas relative to other gases in the reaction gases such that diamond
                                            is caused to grow by step-growth without defects and graphitic inclusions,
                                            wherein the quantity of nitrogen-containing gas in the reaction gases is in the range of from 0.0002 to 0.002 vol %
                                            and further including diborane in the range of from 0.00002 to 0.002 vol % in the reaction gases.”
                                            Source: U.S. Pat. No. 8,992,877 to Misra, at 8:35-51.

                                            See also, Decision In the High Court of the Republic of Singapore, [2020] SGHC 26, Suit No 26 of 2016, between
                                            Element Six Technologies, Ltd. and IIa Technologies.

                                            Therefore, Defendants’ diamonds are single crystal diamonds and Defendants literally practice this claim limitation.

 1[b] by raising the CVD diamond to a       Upon information and belief, each of Pure Grown Diamonds and IIa Technologies either individually or collectively
 set temperature of at least 1500° C. and   utilizes an annealing process which raises the diamond to a set temperature of at least 1500 degrees centigrade and
 a pressure of at least 4.0 GPA outside     a pressure of at least 4.0 GPA outside of the diamond stable phase either literally or under the doctrine of
 of the diamond stable phase.               equivalents.

                                            Specifically, based on Plaintiffs’ understanding of Defendants’ manufacturing process of its lab grown diamonds,
                                            such diamonds can be produced with a color that is not desirable for gem quality stones and therefore require post
                                            processing through annealing to improve the optical quality of the diamond for gem uses. Based on information and
                                            belief, Defendants utilize a post processing procedure at a temperature at or above the claimed limit and a pressure
                                            at or above the claimed limit, either literally or under the doctrine of equivalents, to improve the color quality of their
                                            stones for use in gem applications.


                                                                                                                                                        PAGE 3
                                   Case 1:20-cv-00200-JSR Document 36-4 Filed 04/17/20 Page 23 of 35
Case 1:20-cv-00189-JSR
Carnegie Institution of Washington et al. v. Pure Grown Diamonds, Inc. et al.

              ’189 Claims                                                   Pure Grown Diamonds / IIa Technologies Process
                                           Plaintiffs also incorporate by reference the evidence and allegations set forth in the Complaint in this action.

                                           Upon information and belief, Defendants literally practice this claim element. To the extent Defendants argue they
                                           do not literally practice this claim element because of some yet unidentified difference between the process used
                                           and the claim language, the process used by Defendants would infringe under the doctrine of equivalents. To the
                                           extent the process used by Defendants does not literally practice this claim language, one of ordinary skill in the art
                                           would recognize that the temperature and/or pressure used in the annealing process function in the same way as
                                           the claim limitation to provide the same result such that any difference between Defendants’ method and the claim
                                           language is insubstantial.

 2. The method of claim 1 wherein the      On information and belief, diamonds grown by Pure Grown Diamonds and IIa Technologies, either individually or
 CVD diamond is a single crystal coating   collectively, are grown upon seed diamond crystals (see claim 1[a]). Accordingly, the diamond crystal grown on the
 upon another material.                    seed constitutes a single crystal coating upon another material (i.e., upon the seed). In view of the foregoing
                                           Defendants literally infringe this claim.




                                                                                                                                                      PAGE 4
Case 1:20-cv-00200-JSR Document 36-4 Filed 04/17/20 Page 24 of 35
Case 1:20-cv-00200-JSR Document 36-4 Filed 04/17/20 Page 25 of 35




   EXHIBIT E
Case 1:20-cv-00200-JSR Document 36-4 Filed 04/17/20 Page 26 of 35
Case 1:20-cv-00200-JSR Document 36-4 Filed 04/17/20 Page 27 of 35
Case 1:20-cv-00200-JSR Document 36-4 Filed 04/17/20 Page 28 of 35
Case 1:20-cv-00200-JSR Document 36-4 Filed 04/17/20 Page 29 of 35
Case 1:20-cv-00200-JSR Document 36-4 Filed 04/17/20 Page 30 of 35




    EXHIBIT F
Case 1:20-cv-00200-JSR Document 36-4 Filed 04/17/20 Page 31 of 35
Case 1:20-cv-00200-JSR Document 36-4 Filed 04/17/20 Page 32 of 35
Case 1:20-cv-00200-JSR Document 36-4 Filed 04/17/20 Page 33 of 35
Case 1:20-cv-00200-JSR Document 36-4 Filed 04/17/20 Page 34 of 35
Case 1:20-cv-00200-JSR Document 36-4 Filed 04/17/20 Page 35 of 35
